People v Hunt (2021 NY Slip Op 03803)





People v Hunt


2021 NY Slip Op 03803


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021

PRESENT: WHALEN, P.J., SMITH, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed June 11, 2021.) 


KA 21-00427.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vBRIAN HUNT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reconsideration dismissed as untimely.